The opinion of the court was delivered by
— There is certainly an inherent power in this court to revise the proceedings of all inferior jurisdictions, to cor*488rect errors on the face of their proceedings, but not to rejudge their judgments on the merits. This correctional power extends no further than to keep them within the limits of their jurisdiction, and to compel them to exercise it with regularity. But it has been resolved that this revisory power may be constitutionally taken away, or withheld in express terms, or by necessary implication; and the question is whether it has been withheld by the act which is the basis of the proceeding.
Gibson, C. J.
*488It is obvious that the decision was intended to be summary and speedy. There is no provision for a trial by jury, or for a suspension of the certificate till a writ of certiorari could be sued out. The court is directed to pronounce on the fact and the law, promptly and conclusively. The election returns “shall be subject to the inquiry, determination, and judgment of the Court of Common Pleas;” and “the said court shall, in judging, proceed on the merits thereof, and shall determine finally on the same, according to the laws of this commonwealth; and the prothonotary of the said court shall immediately certify to the Governor the decree of the said court on such election, and in whose favor such contested election shall be terminated; and the governor shall then issue the commission;” and “the said court shall hear and determine such contested election at the next term.” The complaint is to be certified to the Governor, and no commission is to be issued till it shall have been determined.
These provisions so concurrently point to a definitive sentence, that no words could more clearly constitute a tribunal for the final and conclusive determination of a controversy. Judgment on a case stated may not be removed by writ of error unless a right be expressly reserved to sue it out; but here it is expressly declared that the judgment shall be final. I am aware it has been held that a similar stipulation in a submission to arbitrators shall not preclude exceptions to the award, because the law requires every award to be final in its terms to make an end of the controversy; and the parties were supposed to express no more than the law would express for them. With very great respect for the opinions of our predecessors, I may be suffered to say that the conclusion was drawn from doubtful premises. Every man is presumed to know the law ; and as every man is presumed to mean something by his words, it would be more consistent with the intention of the parties to hold that they intended to do more than use a redundant expression. The principle, however, is undoubtedly settled as regards awards; but I would not extend it to a judgment like the present, which, whatever be its shape or form, is necessarily final. The legislature certainly meant more .than to say that the commission should not issue on an interlocutory judgment, even if there could be such a thing. It is impossible to conceive how it could be otherwise than final in any other aspect than the power of re*489view. But, as I bave said, all the concomitant clauses point to the same conclusion. The contest is to be determined by the particular court; there is to be no jury; the prothonotary is to certify the judgment to the Governor, who is immediately to issue the commission : all this shows that the office was not to he in abeyance a single moment longer than should he absolutely necessary, and that protracted litigation was not to be endured. Not only the mischief, but the futility of it, was shown by Lelar’s case, which was suffered to lie over till the term of office had expired. What would he the consequence if a certiorari were held to lie ? Contested elections would fill the court with most unprofitable and embarrassing litigation. It could go no further by its judgment than to set aside the proceedings : and then would come a doubt as to what was to be done next. A procedendo in snob a case would be a novelty; and the parties would he where they began. In the mean time, what would be tbe effect on the commission ? These difficulties would certainly arise, and it would not be easy to dispose of them. To avoid them, it would be our duty to let the matter rest on the decision of the special tribunal, even if-the legislative will were less distinctly indicated.
Having no appellate jurisdiction of the case, it would he neither respectful nor proper to express an extrajudicial opinion on the regularity of the proceedings.
Writ quashed.